[Cite as State v. Pyle, 2021-Ohio-1075.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                    SANDUSKY COUNTY


State of Ohio                                   Court of Appeals No. S-20-023

        Appellee                                Trial Court No. 20 CR 28

v.

Trevor A. Pyle                                  DECISION AND JUDGMENT

        Appellant                               Decided: March 31, 2021

                                           *****

        Beth A. Tischler, Sandusky County Prosecuting Attorney, and
        Alexis M. Hotz, Assistant Prosecuting Attorney, for appellee.

        Brett A. Klimkowsky, for appellant.

                                           *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Trevor Pyle, appeals the judgment of the Sandusky County Court

of Common Pleas, convicting him of one count of unlawful sexual conduct with a minor

and one count of attempted unlawful sexual conduct with a minor, and sentencing him to

a total prison term of 30 months. For the reasons that follow, we affirm.
                          I. Facts and Procedural Background

       {¶ 2} On January 13, 2020, the Sandusky County Grand Jury returned a four-count

indictment, charging appellant with one count of rape in violation of R.C. 2907.02(A)(2),

a felony of the first degree, one count of unlawful sexual conduct with a minor in

violation of R.C. 2907.04(A), a felony of the fourth degree, one count of abduction in

violation of R.C. 2905.02(B), a felony of the second degree, and one count of attempted

sexual conduct with a minor in violation of R.C. 2923.02(A) and 2907.04(A), a felony of

the fifth degree.

       {¶ 3} On May 11, 2020, appellant withdrew his initial plea of not guilty, and

entered a plea of guilty to the count of unlawful sexual conduct with a minor, and the

count of attempted sexual conduct with a minor. In exchange, the state agreed to dismiss

the remaining charges.

       {¶ 4} In reciting the operative facts, the state described that on or about June 28,

2018, appellant—who was then 21 years old—put his hand inside the pants of a 13-year-

old girl and placed his finger inside of her vagina. Additionally, on or around

November 30, 2015, appellant—then 18 years old—attempted to engage in sexual

conduct with a 14-year-old girl.

       {¶ 5} Following a detailed Crim.R. 11 plea colloquy, the trial court accepted

appellant’s plea and found him guilty. The court then referred the matter for preparation

of a presentence investigation report.




2.
       {¶ 6} At the sentencing hearing on June 8, 2020, appellant’s counsel spoke in

mitigation. Counsel stated that appellant was a young man who desired a chance to

receive treatment for the drug and mental health problems that he faced. In addition,

counsel noted that appellant has family support and available employment, and that he

would be willing to follow any of the conditions of community control.

       {¶ 7} After receiving counsel’s statement in mitigation, and hearing a statement

from the father of one of the victims, the trial court imposed its sentence. The court

noted that it considered the statements made, as well as the presentence investigation

report. The court also noted that it considered the principles and purposes of sentencing

in R.C. 2929.11, and the seriousness and recidivism factors in R.C. 2929.12. The court

remarked on the age of the victims, the nature of the offenses, and the fact that in the

2015 incident appellant brandished a gun as reported in the presentence investigation

report. Additionally, the court examined appellant’s criminal history and found that his

level of activity was increasing, not decreasing. Finally, the court noted that appellant

has been on community control and probation in other cases as a juvenile and as an adult,

and has consistently violated the terms imposed.

       {¶ 8} Thus, the trial court ordered appellant to serve 18 months in prison on the

count of unlawful sexual conduct with a minor, and 12 months in prison on the count of

attempted sexual conduct with a minor. The court further ordered those sentences to be

served consecutively for a total prison term of 30 months. The trial court found that




3.
consecutive sentences were necessary, making the requisite findings under R.C.

2929.14(C)(4).

       {¶ 9} At the close of the sentencing hearing, the trial court stated that it thought it

was a “fairly harsh sentence,” but that the circumstances called for a maximum sentence.

The court remarked that it thought appellant was “headed down a bad road,” and “the

time spent will be time that he can use to change if he chooses to do so. That will be up

to him.”

                                 II. Assignment of Error

       {¶ 10} Appellant has timely appealed his judgment of conviction, and now asserts

one assignment of error for our review:

              1. The Trial Court’s sentence of Trevor A. Pyle (“Appellant”) is

       excessive and contrary to Ohio law.

                                        III. Analysis

       {¶ 11} In his assignment of error, appellant argues that the trial court did not

impose the minimum sentence that would effectively rehabilitate him as required by R.C.

2929.11. Appellant reiterates his argument from before the trial court that he is a young

man who strongly desires to pursue treatment for his substance abuse and mental health

issues. He asserts that he has family support, a place to live, and the opportunity for

employment. Appellant concludes that his 30-month maximum sentence was “fairly

harsh,” and that a lesser sentence would better promote his effective rehabilitation.




4.
       {¶ 12} At the outset, we note that the lead opinion in State v. Gwynne, 158 Ohio

St.3d 279, 2019-Ohio-4761, 141 N.E.3d 169, ¶ 16-18, recognized that R.C.

2953.08(G)(2)(a) is the “exclusive means of appellate review of consecutive sentences,”

and that R.C. 2929.11 and 2929.12 are not applicable to a review of consecutive

sentences. Therefore, “[w]here the appellant challenges the trial court’s imposition of

consecutive sentences, we are bound to review the issue under R.C. 2953.08(G)(2)(a),

and must affirm the trial court unless we clearly and convincingly find ‘[t]hat the record

does not support the sentencing court’s findings under division * * * (C)(4) of section

2929.14.’” State v. Taylor, 6th Dist. Wood No. WD-19-009, 2020-Ohio-404, ¶ 14,

quoting R.C. 2953.08(G)(2)(a).

       {¶ 13} In this case, appellant does not challenge the trial court’s findings under

R.C. 2929.14(C)(4). Furthermore, we believe that the record supports the trial court’s

findings under R.C. 2929.14(C)(4) such that we cannot clearly and convincingly find

otherwise. In particular, the young age of the victims, the presence of a gun at one of the

incidents, appellant’s increasing criminal behavior, and his failure to comply with the

terms of probation and community control support the trial court’s conclusion that

consecutive sentences are necessary to protect the public from future crime, that

consecutive sentences are not disproportionate to the seriousness of the conduct, and that

the harm caused by two or more of the multiple offenses was so great or unusual that no

single prison term adequately reflects the seriousness of appellant’s conduct. Therefore,

we hold that the trial court did not err when it imposed consecutive sentences.




5.
       {¶ 14} Furthermore, even if we applied appellant’s arguments to the length of his

individual prison sentences, R.C. 2953.08(G)(2) does not grant us authority to consider

the trial court’s application of the principles and purposes of sentencing found in R.C.

2929.11.

       {¶ 15} R.C. 2953.08(G)(2) allows us to “increase, reduce, or otherwise modify a

sentence,” or “vacate the sentence and remand the matter to the sentencing court for

resentencing” if we clearly and convincingly find either “(a) That the record does not

support the sentencing court’s findings under division (B) or (D) of section 2929.13,

division (B)(2)(e) or (C)(4) of section 2929.14, or division (I) of section 2929.20 of the

Revised Code, whichever, if any, is relevant,” or “(b) That the sentence is otherwise

contrary to law.”

       {¶ 16} As to the first prong under R.C. 2953.08(G)(2)(a), we have already

discussed the trial court’s findings under R.C. 2929.14(C)(4), and appellant does not

argue that any of the other enumerated sections apply.

       {¶ 17} Thus, we are left to examine whether the sentences are clearly and

convincingly “otherwise contrary to law” as provided for in R.C. 2953.08(G)(2)(b).

       {¶ 18} In State v. Tammerine, 6th Dist. Lucas No. L-13-1081, 2014-Ohio-425,

¶ 15, we recognized that State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, 896

N.E.2d 124, abrogated by State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59

N.E.3d 1231, still can provide guidance for determining whether a sentence is clearly and

convincingly contrary to law. Tammerine at ¶ 15. The Ohio Supreme Court in Kalish




6.
held that where the trial court expressly stated that it considered the purposes and

principles of sentencing in R.C. 2929.11 as well as the factors listed in R.C. 2929.12,

properly applied postrelease control, and sentenced the defendant within the statutorily

permissible range, the sentence was not clearly and convincingly contrary to law. Kalish

at ¶ 18.

       {¶ 19} In this case, the record reflects that the trial court expressly considered R.C.

2929.11 and 2929.12, properly applied postrelease control, and sentenced appellant

within the statutory range. Thus, appellant’s sentences are not clearly and convincingly

contrary to law.

       {¶ 20} In State v. Taylor, 6th Dist. Wood No. WD-19-009, 2020-Ohio-404, we

relied on Marcum to take the analysis one step further, and stated “if the term is not

otherwise contrary to law, we may vacate or modify the term only if we find by ‘clear

and convincing evidence that the record does not support the sentence’ upon

consideration of R.C. 2929.11 and 2929.12.” Taylor at ¶ 15, quoting Marcum, 146 Ohio

St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, at ¶ 23. To that end, appellant’s entire

argument on appeal is that the trial court’s sentence was not the minimum sentence that

would effectively rehabilitate him as provided for under R.C. 2929.11(A).

       {¶ 21} However, in State v. Jones, Slip Opinion No. 2020-Ohio-6729, ¶ 42, the

Ohio Supreme Court relegated the language in Marcum to dicta, and clarified that

“[n]othing in R.C. 2953.08(G)(2) permits an appellate court to independently weigh the

evidence in the record and substitute its judgment for that of the trial court concerning the




7.
sentence that best reflects compliance with R.C. 2929.11 and 2929.12.” Consequently,

we may not consider appellant’s sentences as they relate to the trial court’s application of

R.C. 2929.11.

       {¶ 22} Therefore, because the trial court’s findings under R.C. 2929.14 are not

clearly and convincingly unsupported by the record, and because appellant’s sentences

are not otherwise clearly and convincingly contrary to law, appellant’s sentences must be

upheld.

       {¶ 23} Accordingly, appellant’s assignment of error is not well-taken.

                                     IV. Conclusion

       {¶ 24} For the foregoing reasons, we find that substantial justice has been done the

party complaining, and the judgment of the Sandusky County Court of Common Pleas is

affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                        Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




8.
                                                                     State v. Pyle
                                                                     C.A. No. S-20-023




Mark L. Pietrykowski, J.                      _______________________________
                                                          JUDGE
Thomas J. Osowik, J.
                                              _______________________________
Gene A. Zmuda, P.J.                                       JUDGE
CONCUR.
                                              _______________________________
                                                          JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




9.